Case 3:19-cv-00946-GCS Document 1 Filed 08/29/19 Page 1 of 5 Page ID #1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ILLINOIS


CLIFFORD PATTON,                           )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )              Case No.:
                                           )
JIMMIE POWELL and                          )
J & H TRUCKING, INC.,                      )
                                           )
       Defendant,                          )


                               COMPLAINT AT LAW

                                      Count I
                              Patton v. Jimmie Powell

       NOW COMES Plaintiff, CLIFFORD PATTON, by his attorneys, Kirkpatrick

Law Offices, P.C., and in support of their complaint against the defendant,

JIMMIE POWELL, states as follows:

       1.       This Court has jurisdiction based on diversity of citizenship (28

U.S.C. Sec. 1332) in that Plaintiff is an Illinois resident, Jimmie Powell is a

Kansas resident, and J & H Trucking is a Kansas corporation. The amount in

controversy exceeds $75,000.00.

       2.      That on or about April 3, 2019, and at all times mentioned herein,

defendant Jimmie Powell was driving a semi-tractor and trailer westbound on

Interstate highway 64 near milepost 60 in Washington County, Illinois as an

employee or agent of J & H Trucking, Inc.




                                     Page 1 of 5
Case 3:19-cv-00946-GCS Document 1 Filed 08/29/19 Page 2 of 5 Page ID #2




       3.      That at said time, J & H Trucking, Inc., was a corporation doing

business in the State of Illinois engaged in the business of operating semi-tractor

trailers by and through its agents or employees.

       4.     That on said date, Cliff Patton, was driving a dump truck for the

Illinois Department of Transportation equipped with an electronic sign and arrow

board as part of a maintenance crew that was repairing potholes in the highway.

       5.     Plaintiff’s vehicle was the middle of three Illinois Department of

Transportation trucks directing all westbound traffic to the left lane so that

workers could repair the interstate roadway.

       6.     That defendant Jimmie Powell drove his semi-truck past the IDOT

truck that was traveling behind plaintiff and continued driving in the right lane as

he passed the dump truck driven by plaintiff.

       7.     That the vehicle driven by Jimmie Powell collided with the left side

and rear of the vehicle driven by plaintiff.

       8.     The aforementioned collision was proximately caused by one or

more of the following negligent acts or omissions on the part of this defendant,

Jimmie Powell:

              a.)     Failed to keep his semi-tractor and trailer under proper
                      control in order to avoid colliding with plaintiff’s truck;

              b.)     Failed to keep a proper lookout for other vehicles on the
                      roadway including the vehicle driven by plaintiff;

              c.)     Failed to reduce the speed of his semi-tractor trailer to avoid
                      an accident in violation of the Illinois statute 625 ILCS 5/11-
                      601(a); and




                                     Page 2 of 5
Case 3:19-cv-00946-GCS Document 1 Filed 08/29/19 Page 3 of 5 Page ID #3




              d.)    Failed to drive his semi-truck into the left lane of traffic when
                     passing an authorized vehicle engaged in work upon a
                     highway in violation of Illinois statute 625 ILCS 5/11-908(a).

        9. That as a direct and proximate result of the foregoing acts or omissions

on the part of the defendant, plaintiff has suffered serious and permanent

injuries. He has endured pain and suffering and will in the future endure great

pain and suffering. He has and will endure the loss of a normal life and

enjoyment of life. He has become liable for large amounts of medical expenses

and will in the future become liable for large amounts of medical expenses in

being treated for his injuries. He has incurred lost wages and income and will in

the future incur lost wages and income all to his detriment in a large amount.

        WHEREFORE, Plaintiff prays for a judgment against the Defendant,

Jimmie Powell, in amount in excess of SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00) together with costs of suit and any other relief This Court deems

justified.

                                      Count II

                          Patton v. J & H Trucking, Inc

        NOW COMES the plaintiff, CLIFFORD PATTON, by and through his

attorneys, KIRKPATRICK LAW OFFICES P.C., and in support of their complaint

against the defendant, J & H TRUCKING INC., states as follows:

        1.    Plaintiff repeats and re-alleges paragraphs 1 through 7 of Count I to

be incorporated as paragraphs 1 through 7 of Count II.




                                    Page 3 of 5
Case 3:19-cv-00946-GCS Document 1 Filed 08/29/19 Page 4 of 5 Page ID #4




       8.     That the aforementioned collision was proximately caused by one

or more of the following negligent acts or omission on the part of this defendant,

its agents or servant:

              a.)    Failed to keep its semi-tractor and trailer under proper
                     control in order to avoid colliding with plaintiff’s truck;

              b.)    Failed to keep a proper lookout for other vehicles on the
                     roadway, including the vehicle driven by plaintiff;

              c.)    Failed to reduce the speed of its semi-tractor trailer to avoid
                     an accident in violation of Illinois statute 625 ILCS 5/11-
                     601(a); and

              d.)    Failed to drive its semi-truck into the left lane of traffic when
                     passing the vehicle driven by plaintiff in violation of Illinois
                     statute 625 ILCS 5/11-908(a).

       9.     That as a direct and proximate result of the acts on the part of the

Defendant, it’s agents or servants, Plaintiff has suffered serious and permanent

injuries. He has endured a great deal of pain and suffering and will in the future

endure a great deal of pain and suffering. He has and will endure the loss of a

normal life and enjoyment of life. He has become disfigured. He has become

liable for large amounts of medical expenses and will in the future become liable

for large amounts of medical expenses. He has in the past incurred lost wages

and income and will in the future incur further lost wages and income all to his

detriment in a large amount.

       WHEREFORE, Plaintiff prays for a judgment against the Defendant, J & H

Trucking, Inc., in an amount in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00), plus costs.




                                    Page 4 of 5
Case 3:19-cv-00946-GCS Document 1 Filed 08/29/19 Page 5 of 5 Page ID #5




                                   Respectfully submitted,


                                By:    /s/ Eric Kirkpatrick________
                                      Eric Kirkpatrick, # 06207286
                                      KIRKPATRICK LAW OFFICES, P.C.
                                      #3 Executive Woods Court, #100
                                      Belleville, Illinois 62226
                                      Telephone: (618) 239-6070
                                      Fax:              (618) 239-6080
                                      Attorney for the Plaintiff,
                                      Clifford Patton




                              Page 5 of 5
